                       Case 18-15928-PGH       Doc 127      Filed 01/31/20     Page 1 of 3




        ORDERED in the Southern District of Florida on January 30, 2020.




                                                             John K. Olson, Judge
_____________________________________________________________________________
                                            United States Bankruptcy Court




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                       Fort Lauderdale Division
                                        www.flsb.uscourts.gov

       In re:
                                                                   Case No. 18-15928-JKO
       Aldo A. Pina,
                                                                   Chapter 7
                   Debtor
       _________________________________/


                            ORDER ON MOTION TO MODIFY SUSPENSION
                                   (Related to ECF Nos. 73, 123)
                Before the Court, is the Motion of Maite Diaz to Modify Suspension [ECF No. 123]. The

       Motion was heard on January 28, 2020 at 1:30 p.m. Ms. Diaz and the Office of the United States

       Trustee appeared. The Court has reviewed the Motion and the presentations in open Court from

       both Ms. Diaz, the Eleanor R. Cristol and Judge A. Jay Cristol Bankruptcy Pro Bono Assistance

       Clinic, Jerry Markowitz and United States Trustee.

                The Motion is premised on Federal Rule of Civil Procedure 60(b)(6) and Federal Rule of

       Bankruptcy Procedure 8008(a). That rule conforms bankruptcy practice to that of Rule 62.1 of the
                 Case 18-15928-PGH             Doc 127    Filed 01/31/20     Page 2 of 3




Federal Rules of Civil Procedure and Rule 12.1 of the Federal Rules of Appellate Procedure. As

relevant, Rule 8008(a) states:

                         If a party files a timely motion in the bankruptcy court for relief
                 that the court lacks authority to grant because of an appeal that has been
                 docketed and is pending, the bankruptcy court may:
                    (1) defer considering the motion;
                    (2) deny the motion; or
                    (3) state that the court would grant the motion if the court where the
                        appeal is pending remands for that purpose, or state that the
                        motion raised a substantial issue.

The rule “provides a procedure for the issuance of an indicative ruling when a bankruptcy court

determines that, because of a pending appeal, the court lacks jurisdiction to grant a request for

relief that the court” wishes to grant.1 Rule 8008 applies “when a post judgment motion – such as

a motion for relief from judgment under Civil Rule 60(b) made more than 14 days after entry of

the judgment which does not suspend the time for filing a notice of appeal is made in the

bankruptcy court at a time when a pending appeal has deprived the bankruptcy court of jurisdiction

to decide the motion.”2 In the event the bankruptcy court makes an indicative ruling, the district

court “may remand for further proceedings, but it retains jurisdiction unless it expressly dismisses

the appeal.”3

          For the reasons stated on the record at the hearing on the Motion, the Court would grant

the Motion if the District Court were to remand for such purpose. Specifically, upon remand the

Court would find that the suspension in this Court has satisfied its punitive and deterrence

functions; and therefore, would modify the suspension order to reduce the suspension term in the



1
    Fed. R. Bankr. P. 8008 Advisory Committee Note to 2014 Amendment.
2
    10 Collier on Bankruptcy P 8008.01 (16th 2019).
3
    Fed. R. Bankr. P. 8008(c).


                                                         2
                 Case 18-15928-PGH                Doc 127         Filed 01/31/20         Page 3 of 3




this Court from 2 years to 6 months, which would end the suspension in this Court on February 1,

2020.4

         The Court is further advised by Ms. Diaz that if the District Court remands for this purpose,

Ms. Diaz would voluntarily dismiss her pending appeal.



                                                         ###

Submitted by and Copy to:

Patricia A. Redmond, Florida Bar No. 303739
predmond@stearnsweaver.com
STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.
Museum Tower, Suite 2200
150 West Flagler Street
Miami, Florida 33130
Telephone:     (305) 789-3553




4
 The Court notes that its modification of the suspension in this Court would not immediately allow Ms. Diaz to resume
practicing in this Court to the extent any issues with the United States District Court for the Southern District of Florida
or with the Florida Bar remain.

                                                                 3
